Citation Nr: 1528604	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  96-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1990 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

These matters have been before the Board a number of times.  Most recently, in September 2012, the Board issued a decision denying service connection for each of the claimed disabilities.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in April 2013, on the basis of a Joint Motion for Remand, vacated the Board decision and remanded the issues for further appellate consideration.

The Board notes that in November 1998, the Veteran testified at a personal hearing held at the RO before a Veterans Law Judge (VLJ); the testimony addressed one of the issues before the Board at this time, service connection for a right hip disability.  A transcript of the hearing is of record.  A VLJ who conducts a hearing is required to participate in the adjudication of the claims which were the subject of testimony.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, the VLJ who took testimony is no longer employed by the Board, and hence is unavailable to participate in the adjudication.  Normally the Veteran would be offered an opportunity for a new hearing before a different VLJ.  In this instance, however, the Board is granting in full the benefits sought on appeal.  To further delay the adjudication for development which will not result in any advantage to the Veteran, and would arguably harm her by delaying a grant, is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Veteran is not prejudiced by the adjudication of the claims at this time.


FINDINGS OF FACT

1.  A currently diagnosed cervical spine disability is at least as likely as not caused or aggravated by altered body mechanics related to the service-connected residuals of a stress fracture of the left inferior pubis ramus.

2.  A currently diagnosed right knee disability is at least as likely as not caused or aggravated by altered body mechanics related to the service-connected residuals of a stress fracture of the left inferior pubis ramus.

3.  A currently diagnosed left knee disability is at least as likely as not caused or aggravated by altered body mechanics related to the service-connected residuals of a stress fracture of the left inferior pubis ramus.

4.  A currently diagnosed left shoulder disability is at least as likely as not caused or aggravated by altered body mechanics related to the service-connected residuals of a stress fracture of the left inferior pubis ramus.

5.  A currently diagnosed right hip disability is at least as likely as not caused or aggravated by altered body mechanics related to the service-connected residuals of a stress fracture of the left inferior pubis ramus.


CONCLUSION OF LAW

1.  The criteria for service connection of a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection of a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection of a left knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection of a left shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection of a right hip disability are met.  38 U.S.C.A. §§ 1110, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The Veteran sustained a stress fracture of her left inferior pubis ramus in service.  She alleges that this injury resulted in altered biomechanics, to include the necessity of using crutches or a walker, which caused or aggravated disabilities of her knees, left shoulder, cervical spine, and right hip.  She has also reported that while undergoing treatment for the fracture in service, she fell and injured her left knee and shoulder.  Accordingly, she argues that service connection is warranted.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The evidence of record shows no dispute over the facts of current disabilities and the in-service stress fracture.  The sole question before the Board, therefore, involves the relationships between those elements.

Review of the evidence of record reveals that during service, the Veteran did sustain the stress fracture as alleged.  She complained of continued pain and a severely altered gait, even with use of crutches; she reported a fall during therapy in which she injured her left knee and struck her head.  She also reported generalized bilateral knee pain.  Eventually, the Veteran was discharged following a physical evaluation board which found her unfit for retention.

Records following service show intermittent complaints of various joint pains, including the knees, right hip, neck, and left shoulder.  Such complaints arose soon after service.

A number of VA examinations have been secured in connection with these claims.  A September 2002 examiner, Dr. M, offered negative nexus opinions, indicating generally that the stress fracture had healed, and the current complaints were both intermittent and arose gradually well after service.  This opinion fails to address whether the "intermittent" complaints represented flare-ups of a chronic, progressive condition.  A February 2003 examiner concluded that the neck and left shoulder complaints were likely related to a reported in-service injury; review of the service records does not clearly reflect such, though the fall in which the Veteran now alleges a left shoulder injury is documented.

In January 2005, a VA examiner, Dr. PAS offered a positive nexus opinion regarding the right hip and bilateral knees, citing the Veteran's reports of persistent problems since service and documentation of such in the record.  The examiner reiterated his conclusions in June 2005.  However, in August 2005, he opined a nexus was not likely for the left knee and right hip because no specific injuries to those areas occurred in service.  The inconsistency of the stated opinions and the unexplained rejection of his previously stated rationale severely undermine the probative value of all of his conclusions.

March 2009 VA examiner Dr. ABS opined that all the claimed conditions were caused or aggravated by the left inferior pubis ramus stress fracture; she cited observed changes in the Veteran's weightbearing, causing increased wear and tear to the joints, and alterations to her posture and alignment of the spine.  The examiner noted, however, that the voluminous evidence of record had not been reviewed in its entirety.

In April 2010, a VA examiner, Dr. DJA, after discussion with Dr. PAS, opined that the claimed conditions most likely represented normal gaining and the progression of pre-service injuries.  However, no disabilities were noted on entry, and the Veteran is presumed sound unless clear and unmistakable evidence establishes the pre-existence of a condition and the fact that such was not aggravated in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The correct standard was not applied, and the Veteran is considered sound.  Theories of aggravation of any pre-existing conditions are entitled to no probative weight.  

The Board acknowledges that a recent independent medical examiner consulted in May and July 2014, Dr. BB, has opined that a right knee disability did clearly and unmistakably pre-exist service and was not aggravated, but finds that the evidence does raise a serious question about aggravation, as the veteran was asymptomatic at entry and complained of knee problems in service.  

In August 2010 Dr. PAS observed that there was a split in opinions on nexus, and suggested a "tie breaker" opinion be obtained.  Instead, VA sought an addendum from Dr. DJA, who stated in August 2011 that it would require speculation to related reported in-service left shoulder, knee, and right hip complaints to current disabilities instead of natural progression.  He did not explain why he could not speculate, or address why he in fact did so in a prior opinion.  Dr. DJA also again stated that right knee and cervical problems had pre-existed service and had not been aggravated thereby.

Dr. BB, in addition to discussing the pre-existence of the right knee disability, also opined in his May and July 2014 statements that the claimed right knee, cervical spine, left knee, left shoulder, and right hip disabilities were not as likely not related to service or the stress fracture.  However, he did not clearly address the allegations of altered body mechanics.

The Veteran has consulted doctors in support of her claims.  Dr. WRB opined in July 2013 that claimed right hip, left knee, right knee, left shoulder, and cervical spine disabilities were likely caused or aggravated by service.  He noted in-service injuries to the shoulder and left knee, and cited body mechanics as contributing to the other conditions.  He noted that some portion of the complaints may well be due to non-service related injuries, but indicated certainty that the stress fracture and accompanying changes played a role as well.  Dr. AMG, in January 2015, agreed with his conclusions, citing the difficulties with weightbearing that the Veteran had soon after her injury in service as the basis for finding that altered body mechanics played a large role in the later development of the claimed joint problems.

The Board finds that at worst, the evidence is in equipoise regarding the question of a nexus to service for current right hip, bilateral knee, left shoulder, and cervical spine disabilities.  As Dr. PAS noted, there was a fairly even split in the opinions.  Evidence gathered since that time continues to reflect the split.  Therefore, the Board is obliged to resolve the matter in favor of the Veteran under the Benefit of the Doubt Rule.  Service connection for the claimed disabilities is warranted.  


ORDER

Service connection for a cervical spine disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a left shoulder disability is granted.

Service connection for a right hip disability is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


